DETAILED ACTION
	This Office action is in response to the application filed on January 23, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on January 23, 2020.  These drawings are accepted by the Examiner.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a control device configured to use a low voltage-system voltage correction map or a low voltage-system voltage correction equation to correct the low voltage-system voltage detected by the low voltage-system voltage detector and to use a high voltage-system voltage correction map or a high voltage-system voltage correction equation to correct the high voltage-system voltage detected by the high voltage- system voltage detector, wherein when the relay is off, the control device performs zero point adjustment of the low voltage-system voltage detected by the low voltage-system voltage detector; and performs zero point adjustment of the high voltage-system voltage detected by the high voltage-system voltage detector, when the relay is on and the low voltage-system power line has no electric power consumption, the control device performs output adjustment of the low voltage-system voltage detected by the low voltage-system voltage detector, based on the power storage voltage detected by the power storage voltage detector; and creates the low voltage-system voltage correction map or the low voltage-system voltage correction equation, based on results of the zero point adjustment and the output adjustment of the low voltage-system voltage, and when the relay is on, the low voltage-system power line has no electric power consumption, and the voltage conversion circuit does not perform voltage conversion, the control device estimates a forward voltage of the upper arm diode; performs output adjustment of the high voltage-system voltage detected by the high voltage-system voltage detector, based on a voltage calculated by subtracting the forward voltage from the power storage voltage detected by the power storage voltage detector or based on a voltage calculated by subtracting the forward voltage from a corrected voltage, which is obtained by correcting the low voltage-system voltage detected by the low voltage-system voltage detector; and creates the high voltage-system voltage correction map or the high voltage-system voltage correction equation, based on results of the zero point adjustment and the output adjustment of the high voltage-system voltage” in combination with other claim limitations. Claims 2-5 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAFAEL O DE LEON DOMENECH/Examiner, Art Unit 2838